 POTASH COMPANY OF AMERICA511POTASH COMPANY OF AMERICAandOILWORKERS INTERNATIONALUNION,CIO, PETITIONER.CaseNo. 16-RC-794.December 12,1951Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Lewis A. Ward, hear-ing officer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman Herzog and Members Murdock and Reynolds].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organization involved claims to represent certainemployees of the Employer._3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.4.The Petitioner seeks to represent a unit composed of all produc-tion and maintenance employees at the Employer's Dumas, Texas,plant, excluding clerical employees and supervisors.The Employerdoes not oppose the general composition of this unit.The partieshave agreed that the plant superintendent, the plant foreman, andthe purchasing and shipping agent are supervisors and should beexcluded from the unit.There is disagreement, however, as towhether first operators, second operators, and the lead repairman havesupervisory status.The Employer contends that the employees inthese positions are supervisors and should, therefore, be excludedfrom the unit. In addition, the Employer would exclude the juniorchemical engineer from the proposed unit for the reason that he iseither a professional or technical employee.The Petitioner, opposesthese contentions.The first and second operators:There are three first and three second operators.'Each of the threedaily shifts is headed by a first operator and includes one' secondoperator and from four to five operating helpers and yardmen.There are seven employees in the day shift, six employees in each_nightIThe parties stipulated that the duties and responsibilities of the second operators areless than those of the first operators.A second operator does, however, regularly actas first operator on the latter's day off.On that shift,therefore,the second operatorassumes the duties and responsibilities and receives the wage scale of the first operator.97 NLRB No. 65. 512DECISIONSOF NATIONALLABOR RELATIONS BOARDshift.The record does not indicate whether there is rotation betweenday and night shifts among the first and second operators.The first operators were first informed of their so-called super-visory status in mid-June 1951, 3 months after the commencement offull production at the Dumas plant.This information was impartedto the first operators after the Petitioner had begun its organizationalcampaign at the plant .2 It was about July 15, 1951, that the shiftemployees were informed of the alleged change in status of first oper-ators.'The record indicates that since the time the first operators wereallegedly clothed with supervisory authority, they have not beenaccorded wage increases or other benefits usually accompanying apromotion to a supervisory position; nor have their duties changedfrom what they were prior to their alleged promotion to the rank ofsupervisors.As an aid in the performance of their duties, it appearsthat at the close of each day, the plant foreman prepares a set ofgeneral orders for the first operators on the night shift, setting outthe status of the work and the production goals.Whenever some-thing new or difficult in the process is to be undertaken, a set of verydetailed instructions is prepared for the first operators.No specialtraining is required for the position, as first operators are merely moreexperienced than the other employees with whom they share themanual labor required by the operation of the plant .4With respect to the alleged right of first operators to affect thestatus of other employees, the record shows that from the date theplant was established to the date of the hearing, there has been noinstance of discharge or effective recommendation by a first operator.So far as their possession of authority responsibly to direct is con-cerned, such direction appears to be routine and to follow closely uponthe schedules and orders of their supervisors.The assignment of workalso appears to be routine in character and not to require the exerciseof independent judgment.Moreover, the record discloses that ofthe approximately 19 production employees in the 3 daily shifts, 62The petition in this case was filed on June 29, 1951.The Employer,on July 15,1951, posted the following notice on the plant bulletin board :Since the First Operator is in charge of his shift, it is necessary that other menworking on the shift shall follow any reasonable instructions that the First Operatormay give.Signed : JOHN G. NuTT,Plant Superintendent..4 The testimony of a first operator,corroborated by the Employer,indicates that firstoperators spend from 50 to 75 percent of their working time in manual labor. POTASH COMPANY OF AMERICA513are either first or second operators.5All these factors serve to negatethe existence of supervisory authority in first and second operatorsconsideredas^a group.6Our dissenting colleague attributes to thenight-she f tfirst operatorsthe authority responsibly to direct other shift employees merelyfrom the fact that these first operators are in charge of production ata time when no admitted supervisor is present.We are not persuadedby this argument, in view of the clearly routine nature of the work-performed on the night shifts.That is indicated by the fact thatthe first operators spend by far the greater part of their timein manuallabor, and the further fact that control is exercisedin absentiaby theplant foreman through his written orders and instructions, as shownabove.Accordingly, upon the record as a whole, we find that the firstand second operators have not the status of supervisors within themeaning of the Act.We shall include them in the unit hereafterfound appropriate.The lead repairman:The lead repairman heads the maintenance crew comprising a re-pairman and three helpers.The record shows that he has no authorityto discharge, to reward, to promote, or effectively to recommend thedischarge of employees.Although work is normally assigned throughthe lead repairman, in many instances the plant foreman assignsrepair work. to whichever member of the repair crew is available.Moreover, the fact that the plant superintendent and plant foremanat times instruct members of the repair crew in their work indicatesthat the lead repairman has not been given authority independentlyto direct the work of the repair crew?We do not believe, therefore,that the lead repairman exercises such a degree of independent judg-ment or discretion in the performance of his duties as would warranta finding that he responsibly directs the work of other employees.Such directions as he gives appear to be routine in nature. In viewof the above and upon the entire record," we find that the lead repair-man is not a supervisor within the meaning of the Act.The junior chemical engineer :The record shows that at the time of the hearing, Chin, the incum-5An inordinately high supervisory ratio has been held to be a factor in determiningwhether or not supervisory authority exists.Geo.Knight andCo., 93 NLRB 1193, and thecases cited therein.United States'aypsum Company,95 NLRB No. 128.Lead Repairman Cook,in response to a question as to whether he had other employeesunder hisdiiectipn,testified that the other employees in the repair crew"are workingwith me.-8Further evidence that the lead repairman lacks supervisory authority appears fromthe fact that the pay rates of the lead repairman and the repairman are the same. 514DECISIONS OF NATIONAL LABOR RELATIONS BOARDbent in the position, was scheduled to return to college in September1951 to conclude his undergraduate studies.The Employer furthertestified that when Chin left, no one would be hired in his place, andthat the position would "vanish." In this event, some of the moreroutine duties performed by Chin are to be parcelled out among pro-duction and clerical employees; moreover, the technical work nowperformed by the junior chemical engineer is to be assigned to a plantengineer through the creation of a new position which will require theservices of a qualified engineer.Because it appears that the classifica-tion has no established duties and is presumably vacant as of this date,we shall make no unit determination with respect,to the position ofjunior chemical engineer.9.We find that all production and maintenance employees at the Em-ployer's Dumas, Texas, plant, including the lead repairman, the firstoperators and the second operators, but excluding all clerical em-ployees, and all supervisors ag'defined in the Act, constitute a unitappropriate for the purposes of collective bargaining within themeaning of Section 9 (b) of the Act.[Text of Direction of Election omitted from publication in thisvolume.]MEMBER REYNOLDS,dissentingin part :I would find the first operators on the night shifts, and the secondoperators who regularly replace them, to be supervisors within themeaning of the Act.The record contains the following pertinent in-formation with respect to the night-shift first operators : None of theadmitted supervisors appears td be present during the night shifts;each night-shift first operator is in charge of the production duringhis shift; there are five shift employees in each night shift. In these'circumstances, I am convinced that the night-shift first operatorsand the second operators who regularly replace them, as the onlyrepresentatives of management present, must of necessity possessauthority responsibly to direct the employees on their shifts. :10More-over, if in fact there exists substantial rotation between the day anctnight shifts among the first and second operators, I would find alloperators to be supervisors within the meaning of the Act 11e Fall RiverGasWorks Company,82 NLRB 962.10California Spray-Chemical Corp.,86 NLRB 453, and the cases cited therein.81West Virginia Pulp and Paper Company,96 NLRB 871.